Exhibit 16.1 August 27, 2010 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Commissioners: We have read the statements made by INX Inc. (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K of INX Inc.dated August 24, 2010.We agree with the statements concerning our Firm in such Form 8-K.We have no basis to agree or disagree and make no comment on any of the statements included in Item (b) of that Form 8-K. Very truly yours, /s/PricewaterhouseCoopers LLP
